                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION




COREINE S. PITTENGER,

                     Plaintiff,
                                                                        Case No. 17-13675
v.
                                                             HONORABLE AVERN COHN
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
____________________________________/


         ORDER ADOPTING REPORT AND RECOMMENDATION (Doc. 15)
                                  AND
     HOLDING IN ABEYANCE PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                                (Doc. 12)
                                  AND
      DENYING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Doc. 13)
                                  AND
      REMANDING MATTER FOR FURTHER ADMINISTRATIVE PROCEEDINGS
                                  AND
                   ADMINISTRATIVELY CLOSING THE CASE

                                             I.

       This is a social security case. Plaintiff Coreine S. Pittenger from the final

determination of the Commissioner of Social Security (Commissioner) that she is not

disabled and therefore not entitled to disability insurance benefits. The matter was

referred to a magistrate judge for all pretrial proceedings. Plaintiff and the

Commissioner filed cross motions for summary judgment. The magistrate judge issued

a report and recommendation (MJRR) recommending that plaintiff’s motion beheld in

abeyance pending a remand and that the Commissioner’s motion be denied.
Specifically, the magistrate judge recommends that the matter be remanded for further

administrative proceedings under sentence six1 of 42 U.S.C. § 405(g) so that the

Administrative Law Judge (ALJ) can consider new evidence. See MJRR at p. 11-17.

                                            II.

      Neither party has filed objections to the MJRR and the time for filing objections

has passed. The failure to file objections to the report and recommendation waives any

further right to appeal. Smith v. Detroit Federation of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir.1987). Likewise, the failure to object to the magistrate judge's

report releases the Court from its duty to independently review the motions. Thomas v.

Arn, 474 U.S. 140, 149 (1985).

      However, the Court has reviewed the MJRR and agrees with the magistrate

judge. Accordingly, the findings and conclusions of the magistrate judge are ADOPTED

as the findings and conclusions of the Court. Plaintiff’s motion for summary judgment is

HELD IN ABEYANCE. The Commissioner’s motion for summary judgment is DENIED.

      This matter is REMANDED for further administrative proceedings before the ALJ

consistent with the MJRR.




      1
         “A district court's authority to remand a case for further administrative
proceedings is found in 42 U.S.C. § 405(g).” Hollon v. Commissioner, 447 F.3d 477,
482-83 (6th Cir. 2006). The statute permits only two types of remand: a sentence four
(post-judgment) remand made in connection with a judgment affirming, modifying, or
reversing the Commissioner's decision; and a sentence six (pre-judgment) remand
where the court makes no substantive ruling as to the correctness of the
Commissioner's decision. Under a sentence six remand, the administrative
proceedings can be reopened so that the Commissioner may consider “new and
material evidence that for good cause was not previously presented to” the
Commissioner. Hollon, 447 F.3d at 483.

                                            2
      To avoid administrative difficulties, the case will administratively closed for

statistical purposes. Either party may move to reopen the case upon conclusion of the

proceedings before the ALJ.

      SO ORDERED.



                                                 S/Avern Cohn
                                                 AVERN COHN
      Dated: 2/17/2019                           UNITED STATES DISTRICT JUDGE
             Detroit, Michigan




                                             3
